Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 1 of 26




                      EXHIBIT D
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 2 of 26




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK




MARIA VECCHIO, individually, and on
behalf of all others similarly -situated,

                      Plaintiff,
       vs.                                                 No. 1:16-cv-05165-ER-KNF


QUEST DIAGNOSTICS INC.,
EXAMONE WORLD WIDE, INC., and
EXAMONE LLC,


                      Defendants.




                             DECLARATION
                                   OF
                        STEPHANIE PLANCICH, PH.D.


                                       September 9, 2019
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 3 of 26




Table of Contents

I.     Summary of Assignment and Opinions                                         3

II.    Qualifications                                                             4

III.   Materials Relied Upon                                                      4

IV.    Estimation of Hours Worked and "Effective Wages"                           5

V.     Methodology for Calculation of Damages                                     7
V.1.   Minimum Wage                                                               7
V.2.   Overtime                                                                   8
V.3.   Other Damages                                                              8

VI.    Illustration of Methodology: Estimated Damages for Named Plaintiff Maria
       Vecchio                                                                    9

VII.   Conclusion                                                                 10




                                         2
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 4 of 26




I.           Summary of Assignment and Opinions
         1.        I understand that Plaintiffs in the above -captioned litigation allege that ExamOne
World Wide, Inc., ExamOne LLC, and Quest Diagnostics, Inc. (collectively, the "Defendants")
failed to:

         pay minimum wage;
         pay overtime;
         pay spread -of -hours pay;
         reimburse for necessary business expenses, and
         accurately calculate hours worked,


under the FLSA, New York Labor Law, and New York Codes, Rules and Regulations.'

         2.        I was asked by counsel for Plaintiffs to review pay records and selected deposition
testimony in order to determine whether a methodology could be developed to calculate class -wide
damages associated with Plaintiffs' allegations, assuming the Court finds the Defendants liable.

          3.       Based on a review of the available data, I find that a reliable methodology can be
used to identify Federal and New York minimum wage violations for class members. Similarly,
overtime hours can be estimated for the proposed class. Using these estimates, damages can be
calculated on a class -wide basis.2

         4.        As an illustration, I have estimated preliminary alleged minimum wage, overtime,
and other damages for the named Plaintiff, Maria Vecchio.




' Plaintiffs allege failure to pay minimum wage under the FLSA (§ 206) and NYLL (§ 652); failure to pay overtime under the
  FLSA (§ 207), NYLL (§ 652), and NYCRR (12 § 142-2.2); failure to pay spread -of -hours pay under NYLL (§ 652) and
  NYCRR (12 § 142-2.2); and failure to accurately calculate hours worked under NYLL (§ 195).
2 Given the available data we have reviewed, we have not developed an estimate of aggregate damages associated with unpaid
 business expenses. If we receive additional data related to such expenses, we may be able to develop a damages estimate in the
  future.


                                                               3
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 5 of 26




H.          Qualifications
       5.         I am an Associate Director at NERA and have been with the firm since 2002.
Before joining NERA, I earned a B.Sc. in Economics from the London School of Economics,
University of London, and a Ph.D. in Economics from the Massachusetts Institute of Technology
("MIT"). My graduate education included coursework in microeconomics, macroeconomics, and
econometrics, with focus areas in labor economics and public finance. At NERA, I have estimated
alleged damages in cases alleging wage and hour violations, discrimination, and wrongful
termination. I have also worked on regulatory and litigation matters related to ERISA.

       6.         My C.V., including my most recent four years of testimony and ten years of
publications, is included as Exhibit A.

       7.         NERA is being compensated for my time in this matter at an hourly rate of $680.
Members of my team who have provided assistance in this matter are being billed by NERA at
their customary hourly rates. Neither NERA's compensation, nor my own, is in any way
contingent upon the outcome of this proceeding. Throughout this report, I have used the terms "I"
and "my" to refer to work performed by me and/or others under my direction.



iii.        Materials Relied Upon
       8.         In preparing this report, I relied upon the following materials:

             a.   Service register data for a sample of 13 employees-for each pay period, an
                  employee's service register includes the service type, service date, and paid
                  amount of service;

             b. Deposition testimony and exhibits from 12 employees, describing the time they
                  spent pre, during and post appointments;
             c.   Pay schedule for services performed (the "Pay Schedule"), with reported hourly
                  rate, attached as Exhibit 8 to the Deposition of Michelle Dunn;

             d.   Electronic time punch records for 85 employees, "Time Punches.xlsx," which we
                  understand were not used to calculate compensation for employees;

             e.   Complaint, Maria Vecchio v. Quest Diagnostics Inc., ExamOne World Wide, Inc.,
                  and ExamOne LLC, dated June 29, 2016; and



                                                    4
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 6 of 26




                f.   Federal and New York statutes, including FLSA (29 U.S.C. §§ 206-207), New
                     York Labor Law (NYLL) (§§ 195, 652), and New York Codes, Rules and
                     Regulations (NYCRR) (12 § 142).

         9.          A full list of Materials Relied Upon is attached as Exhibit B.



rv.           Estimation of Hours Worked and "Effective Wages"
          10.        Plaintiffs worked as Mobile Examiners ("Examiners"), performing physical
examinations and basic lab work at the homes or businesses of customers. Defendants would
assign some number of appointments to each Examiner each work day. For each appointment, the
Examiner would be required to perform one or more services or procedures, e.g., drawing blood,
taking physical measurements, and conducting cognitive tests.

          11.        Plaintiffs were compensated for each service performed at each appointment
according to the Pay Schedule, but they were not explicitly compensated for time spent traveling
between appointments or for the paperwork and lab work required before or after their
appointments.

          12.        To identify days on which Plaintiffs failed to earn the minimum wage, or weeks in
which they worked overtime, I developed a methodology to estimate hours worked for each
Plaintiff. The steps we followed are:

                a.   Estimate the time spent performing services: Plaintiffs were compensated for
                     each service according to a rate schedule. In the Pay Schedule, a base hourly rate
                     of $13.97 is reported. Dividing the compensation for each service by this hourly
                     rate, number of hours each service is estimated to take according to Defendants'
                     compensation structure is calculated. See Exhibit C.

                b.   Estimate the time spent pre -appointments and post -appointments: Plaintiffs
                     allege that they spent time before their first appointment contacting prospective
                     clients and preparing paperwork.3 After their last appointment, Plaintiffs spent
                     additional time completing and uploading paperwork, processing and packaging
                     specimens, and mailing the results per the instructions of each insurance




3 For testimony that includes contacting prospective clients, see "Deposition of Lisa Hughes," pp. 33-35; and "Deposition of
 Brittany Wood," pp 19, 22. For testimony that includes printing and organizing paperwork, see "Deposition of Latrilla
  Cassey," pp. 18-19; and "Deposition of Maria Vecchio," pp. 50-53.


                                                               5
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 7 of 26




                   company.' I understand that there are no electronic records of this time worked.
                   Given that there is no available electronic or other data recording this work time, I
                   have relied on the testimony of a selection of Plaintiffs to estimate pre- and post -
                   appointment time.' Specifically, 12 depositions were carefully reviewed and all
                   estimates of pre- and post -appointment activities and corresponding time
                   estimates from the deponents were coded.' See Exhibit D for a summary of the
                   coding results. Using this data, I can estimate the average amount of time spent
                   pre- and post -appointment.'

              c.   Estimate the time spent traveling between appointments: Similarly, at this time, I
                   understand that no records exist to systematically record the travel time between
                   appointments for Examiners. Consequently, the estimated travel time between
                   appointments has been coded from Plaintiffs' testimony, and the average travel
                   time is calculated based on this coded data as an estimate (Exhibit D). Only the
                   time spent between each appointment is included, not time spent traveling to the
                   first appointment or home from the last appointment of the day. If it appears from
                   the service register data that multiple appointments are likely at the same location
                   (e.g., a husband and wife), this is counted as one appointment for the purpose of
                   estimating travel time.

              d.   Estimate total time worked: Each Plaintiff has electronic records in his or her
                   service register data reflecting the number of appointments and services
                   performed each work day-I have received a selection of this data for 13
                   Plaintiffs. Using this data and the time estimates calculated from Defendants' Pay
                   Schedule, the Examiner -specific time spent on services can be calculated for each
                   day. To this time estimate, the average pre- and post -appointment time estimates,
                   as well as average travel time to each appointment, can be added based on the
                   coded Plaintiffs' testimony. These calculations are Plaintiff- and day -specific,
                   based on the number of appointments each day.


4 For testimony that includes completing paperwork, see "Deposition of Reshondra Parks," pp. 52-54. For testimony that includes
  processing and shipping specimens, see "Deposition of Crystal Broady," pp. 18-19, 27, 53-55; and "Deposition of
  Maria Vecchio," pp. 23, 64, 68-69, 97.
5 Punch records were provided for some employees, which I understand are generated from a telephone -based system (Examiners
  call the system to "punch in" and "punch out" for the day). I understand from counsel and from review of Plaintiffs' testimony
  that this system was not used for compensation and did not systematically capture Examiners' pre- and post -appointment time
  worked. Some Examiners testified that they did not punch in every day they worked, and this inconsistent pattern of punches is
  observed in the electronic records (See, "Deposition of Alexis Harris," pp. 67-69; and "Deposition of Reshondra Parks," pp. 71-
  83). Consequently, I do not find this punch data to be a reliable estimate of time worked and so do not rely on it in any
  analysis.
6 The testimony of all the Examiners made available to us at this time is included in this analysis. If additional testimony is
 provided, I can update the analysis to incorporate such testimony. I understand that the deposed Plaintiffs are not necessarily a
 random sample of all class members, but counsel has informed me that Courts have accepted the use of selected testimony as
 the basis for calculation of damages when no other records exist (See, Reich v. New Eng. Telecomms. Corp., Indergit v. Rite Aid
  Corp., and Hernandez v. NJK Contrs., Inc.). If requested, I could design a random sample/questionnaire of class members as an
  alternative method to estimate time worked.
7 There is variability in Plaintiffs' estimates of time worked. Our methodology is based on the average of the estimated ranges.
  As a sensitivity test, estimates could alternatively be calculated based on the median estimates (where the median represents the
  midpoint of the data, and so is not affected by low or high "outlier" observations), if requested by the Court.


                                                                6
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 8 of 26




          13.        After estimating the hours worked for each Plaintiff on each work day, the
following statistics can be calculated:

                e.   Weekly hours worked: For each Plaintiff, I have or can obtain electronic data for
                     all days worked. I can estimate the hours worked each day and sum this up by
                     week. Then, I can calculate whether each Examiner has worked more or less than
                     40 hours each week.

                f.   "Effective wage" rate: From the service registers data, I know the total amount of
                     dollars paid to each Plaintiff. This includes the amounts paid for services
                     performed, and it may include other "flat" payments such as bonus or "no show"
                     payments.' By adding up all payments made per day and week and dividing by
                     the estimated hours worked per day and week, the daily and weekly "effective
                     wage" rates can be calculated.9


v.         Methodology for Calculation of Damages
          14.        Using the calculated hours worked each day and week as described above, as well
as the calculated "effective wage" rate, damages can be calculated for the class.

     V.1.            Minimum Wage
          15.         For each day and week worked, I can determine whether each Plaintiff received the
Federal minimum wage by comparing the "effective wage" as described above to the statutory
requirement of $7.25.10

          16.         Similarly, for New York Plaintiffs, the daily and weekly "effective wage" can be
compared to the New York state statutory requirements. These New York minimums changed
over time: $8.00 for 2014, $8.75 for 2015, $9.00 for 2016, $11.00 for 2017, $13.00 for 2018, and
$15.00 after 2018.11




8 This includes service types such as "Discretionary P", "No Show", and "Performance Fee", which do not add to hours worked.
  However, "No Show" services are considered appointments with travel time and pre- and post -appointment time.
9 In addition to performing mobile examinations, some Plaintiffs also had days for which they received an hourly rate, e.g., for
  working at health fairs. In the data reviewed, Plaintiffs always received either $25.00 or $13.97 when paid hourly. I have
  included this hourly compensation in the calculation of effective wages.
'° See, FLSA § 206.
11 See, NYLL § 652. The minimums for 2017, 2018, and 2019 refer to New York City employers with 11 or more employees.


                                                                7
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 9 of 26




              17.      After identifying the weeks in which the Plaintiffs were paid less than the applicable
minimum wage, I can calculate the difference between their "effective wage" for that week and
the applicable statutory minimum rate. This difference multiplied by the number of hours worked
in that week is a formulaic measure of minimum wage damages that can be computed on a class -
wide basis.

        V.2.           Overtime
              18.      For each week worked, each Plaintiff's total hours of work can be estimated as
described above. I can identify all weeks in which each Plaintiff worked more than 40 hours. For
these weeks, I can calculate the number of hours over 40 worked.

              19.      Uncompensated overtime can then be computed formulaically, as directed by the
Court.12 For example, we can apply the formula:

             Maximum ["effective wage" or statutory minimum wage] * 0.5 * (Hours worked over 40)
              = Uncompensated Overtime,

for each Plaintiff and week.

        V.3.           Other Damages
              20.      Other damages potentially include spread of hours payments for Plaintiffs in New
York State. In New York, the law requires that an employee shall receive one hour's pay at the
basic minimum hourly wage rate, for any day in which the spread of hours exceeds 10 hours.13

              21.      For each day worked, each Plaintiff's total hours of work can be estimated as
described above. Using these estimates, I can identify all days in which each Plaintiff worked
more than 10 hours, and, for each of these occurrences, I can sum up an hour of pay at the statutory
minimum wage under the New York Labor Law to calculate damages formulaically.




12 No overtime compensation is recorded in any of the service registers data provided. In addition, Plaintiffs testify that they did
 not receive any overtime compensation. For example, deponents who testify to working more than 40 hours per week(See,
 "Deposition of Latrilla Cassey," pp. 64-65; and "Deposition of Kenneth Pomerantz," p. 58) also testify that they never received
 overtime compensation (See, "Deposition of Latrilla Cassey," p. 66; and "Deposition of Kenneth Pomerantz," p. 70).
13   See,   12 NYCRR §§ 142-2.4, 142-2.18.


                                                                 8
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 10 of 26




         22.       In addition, to the extent that the Court determines that there are any statutory
penalties associated with each minimum wage or overtime violation, the dollar amount of these
penalties can be computed using the same underlying data.

         23.       I understand that Plaintiffs also allege that they were not reimbursed for out-of-
pocket business expenses. While there is some deposition testimony about such expenses, at this
time I do not have sufficient data to estimate aggregate unreimbursed expenses on a class -wide
basis. To the extent that these expenses are not included in estimated damages, damages would
tend to be understated. If additional data on expenses is provided, these could be incorporated into
an estimate of aggregate damages.



VI.        Illustration of Methodology: Estimated Damages for
           Named Plaintiff Maria Vecchio
          24.      As an illustration of the feasibility of this proposed damages methodology, hours
worked and "effective wage" for named Plaintiff Maria Vecchio are estimated using the steps
 described above. Using these estimates, Ms. Vecchio's damages can be calculated.

          25.       Maria Vecchio worked a total of 109 weeks over the period August 2014 through
 September 2016. Her average weekly effective wage during this time is $11.56 per hour, with
 weekly effective wages ranging from $8.70 to $22.34.                            She is estimated to have worked
 approximately 37 hours per week on average, with weekly hours ranging from 1 hour to 72 hours.14
 See Figure 1 and Figure 2.

          26.       Based on these estimated weekly hours worked and her weekly "effective wage",
 we calculate:

          Maria Vecchio had three weeks with New York state minimum wage violations, or 3% of
          weeks worked. The difference between minimum wage and "effective wage" ranges




 14 Using the median exam estimates, her average weekly effective wage is $12.19 per hour, and she is estimated to have worked
  approximately 35 hours per week on average.


                                                               9
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 11 of 26




         from $0.02 to $0.05. Estimated minimum wage damages are approximately $5. 15 See
         Figure 3.
         Ms. Vecchio worked overtime for 44 weeks-in other words, she had overtime hours for
         40% of all her weeks worked. For these overtime weeks, she worked on average 55 hours
         a week, approximately 15 hours in excess of a regular 40 hour -work week. Calculating
         damages according to the formula described above, estimated overtime damages are
         approximately $3,527. See Figure 4.
         Ms. Vecchio is estimated to have worked in excess of 10 hours for 145 out of the 422
         days she worked. For these days, Ms. Vecchio was not compensated accurately under the
         New York State labor law. Estimating these other damages using the formula described
          above, Ms. Vecchio is owed approximately $1,494 in association with the New York
          spread of hours violation. See Figure 5.
         27.       Including damages for minimum wage, overtime and spread of hours, gives total
estimated damages for Plaintiff Maria Vecchio of approximately $5,025.



 VII.       Conclusion
          28.       Plaintiffs allege that, as Mobile Examiners employed by the Defendants, they were
 not compensated for time spent performing work pre- and post -appointment and were not
 compensated for time spent traveling between appointments. When this work is taken into
 consideration, they allege that Defendants failed at times to pay the Federal and/or New York State
 minimum wage and failed to compensate Plaintiffs for overtime work.

          29.       Should the Court conclude that such violations occurred, I find that estimates of
 effective wages earned and hours worked can be calculated for each Plaintiff using the available
 data. Although no electronic records were maintained by the Defendants of the time spent pre- or
 post -appointment, or for travel between appointments, testimony of Plaintiffs can be used to
 estimate an average time spent on this work, which can be combined with individual service
 register and payment data to formulaically calculate alleged minimum wage, overtime, and other
 alleged damages for each class member.


 15 Note that Ms. Vecchio does not have Federal minimum wage violations.


                                                              10
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 12 of 26




         30.     My opinions and conclusions as expressed in this report are to a reasonable degree
  of professional certainty. My work is ongoing, and my opinions will continue to be informed by
  any additional material that becomes available to me.

         31.     I declare under penalty of perjury under the laws of the United States that the
  foregoing report is a true and correct summary of my opinions.



        er
            hanie Plancich
        September 9, 2019




                                                 11
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 13 of 26




                                             Exhibit A

                             STEPHANIE PLANCICH
                                 ASSOCIATE DIRECTOR


 Education
                 Massachusetts Institute of Technology
                 Ph.D., Economics, 2002

                 London School of Economics, University of London
                 B.Sc., Economics (Hons. First Class), 1995

  Professional Experience
                 NERA Economic Consulting
 2012-           Associate Director/Vice President

 2005-2012       Senior Consultant

 2002-2005       Consultant
                 Responsible for projects in the areas of securities and finance and mass torts.

                 Massachusetts Institute of Technology
  2000-2002      Teaching Assistant
                 Taught undergraduate courses in macroeconomics and microeconomic theory.

                 National Bureau of Economic Research
  1999           Research Assistant
                 Analyzed life insurance and actuarial data for Professor Jeffrey Brown, John F.
                 Kennedy School of Government, Harvard University.

                 SAFECO Mutual Funds
  1996-1998      Dealer Services Analyst, Registered Shareholder Services Representative
                 (passed Series 6 and 63 exams)
                 Facilitated transactions between Funds and large broker -dealer clients. Provided
                 customer service to shareholders, with a special emphasis on individual
                 retirement plans.



  Testimony and Reports (4 years)
  Expert Report before the United States District Court, Central District of California in Collin
  Shanks et al. v. Jarrow Formulas, Inc., August 2019.

  Expert Report for Defendants in a confidential arbitration under the Center for Public
  Resources Rul es for Non -Administered Arbitration, New York, New York, November 2018.
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 14 of 26




 Rebuttal reports before the Superior Court of New Jersey Law Division, Bergen County in
 Raymond Bailey et al., v. Time Warner Cable Enterprise, LLC, March 2018.

 Deposition and Rebuttal report, in the US District Court, Eastern District of New York in Oded
 Greenberg, M.D., v. State University Hospital -Downstate Medical Center, et al.,
 February/March 2017.

 Rebuttal Report in the Supreme Court of the State of New York County of Kings in Fashawn
 Cohen, v. State of New York, Department of New York Correctional Services, September 2016.


  Publications and Presentations (10 years)

 "Trends in Wage and Hour Settlements: 2015 Update," (co-author) NERA Publication, July
 2015.

 "Cutting Edge Issues in Age Discrimination and the Aging Workforce," panel discussion at the
 8th Annual Labor and Employment Law Conference, hosted by the ABA Section of LEL: Los
 Angeles, CA. November 2014.

 "Product Liability for 2014 and Beyond," hosted by The Knowledge Congress, a web -based
 broadcast, New York, New York, September 2014.

  "Consumer Class Action Settlements: 2010 - 2013 - Settlements Increasing, With a Focus on
  Privacy," (co-author) NERA Publication, June 2014.

 "Trends in Wage and Hour Settlements: 2013 Update," (co-author) NERA Publication,
 November 2013.

  "Trends in Wage and Hour Settlements: 2012 Update," (co-author) NERA Publication, March
  2013.

  "Current Use of Economic Analyses in Class Certification," presented at Seyfarth Shaw LLP,
  Boston, Massachusetts, December 2012.

  "Economic Analyses of Suitability Claims," as part of a panel titled, "The New FINRA
  Suitability Rule: Implementation, Enforcement, and Litigation," presented at the Dorsey &
  Whitney LLP, Securities and Financial Services Fall Conference, Minneapolis, MN, November
  2012.

  "Wage and Hour Litigation in Canada: Use of Statistics in Class Certification Analyses,"
  presented at International Employment Law: A 2012 Perspective, hosted by The Knowledge
  Congress, a web -based broadcast, New York, New York, October 2012.

  "National Trends in Asbestos Litigation," a panel discussion presented at the Asbestos
  Litigation Conference: A National Overview and Outlook Credit Crisis, San Francisco,
  California, September 2012.
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 15 of 26




 "Damage Estimation in Wrongful Termination Cases: Impact of the Great Recession," (co-
 author), NERA Publication, March 2012.

 "Trends in Wage and Hour Settlements: 2011 Update," (co-author), NERA Publication, March
 2012.

 "Understanding and Mitigating the Influence of Gender Differences in Negotiation
 Effectiveness," presented at Jackson Lewis LLP, Chicago, Illinois, January 2012.

 "Trends in Mass Torts Litigation, Through 2011 and Beyond," presented at The Product
 Liability and Environmental Law Seminar, hosted by McGivney & Kluger, P.C., New York,
 NY, October 2011.

 "Samples and Surveys in Wage and Hour Litigation," presented at Winston & Strawn LLP,
 Chicago, Illinois, June 2011.

  "2011 and Beyond: Predicting Mass Tort Litigation, Focus on Pharmaceutical Torts," presented
  at EECMA Spring 2011 Meeting and Conference, hosted by the Emerging and Environmental
  Claims Managers Association, Captiva Island, FL May 2011.

  "Recent Trends in Wage and Hour Settlements," (co-author), NERA Publication, March 2011.

  "Trends 2010 Mid -Year Study: Filings Decline as the Wave of Credit Crisis Cases Subsides,
  Median Settlement at Record High," (co-author), NERA Publication, July 2010.

  "Using Statistics in Wage and Hour Litigation," presented at Paul Hastings, June 2010.

  "The Economic Impact of New MMSEA Regulations," (co-author) published in Law360,
  April 14, 2010.

  "Securities Litigation in the Crisis: Focus on Regulatory Action and Financial Firms,"
  presented at the Ross Institute Roundtable, Stern School of Business, New York University,
  March 2010.

  "Trends in Securities Class Action Litigation," presented at Bank of America, March 2010.

  "Recent Trends in Securities Class Action Litigation: 2009 Year End Update," (co-author),
  NERA Publication, December 2009.

  "Class Certification in Wage and Hour Litigation: What Can We Learn from Statistics?" (co-
  author), NERA Publication, November 2009.

  "Empirical Issues in Wage and Hour Litigation: The New Era," presented at O'Melveny &
  Myers, August 2009.
                                                                                 August 2019
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 16 of 26




                                            Exhibit B

                                     Materials Relied Upon



      - Complaint, Maria Vecchio, individually, and on behalf of all others similarly -situated,
          Plaintiff, against Quest Diagnostics Inc., ExamOne World Wide, Inc., and ExamOne
          LLC, Defendants, United States District Court for the Southern District of New York,
          June 29, 2016, Case No. 1:16-cv-05165-ER-KNF.
      - Testimony and Exhibits of Maria Vecchio.
      - Testimony and Exhibits of Michelle Dunn.
      - Testimony and Exhibits of Reshondra Parks.
      - Testimony and Exhibits of Alexis Harris.
      - Testimony and Exhibits of Savanna Thomas.
      - Testimony and Exhibits of Crystal Broady.
      - Testimony and Exhibits of Lisa Hughes.
      -   Testimony of Kenneth Pomerantz.

      - Testimony and Exhibits of Kendra Whiteside Fantroy.
      - Testimony and Exhibits of Brittany Wood.
      - Testimony of Latrilla Cassey.
      - Testimony of Eulanda Ellis.
      -   Fair Labor Standards Act of 1938, As Amended, U.S. Code, Title 29, §§ 206-207.

      - New York Labor Laws, Article 6, § 195.
      - New York Labor Laws, Article 19, §§ 651-652.
      - New York Codes, Rules and Regulations, Title 12, § 142.
      -   Hernandez v. NJK Contrs., Inc., United States District Court for the Eastern District
          of New York, May 1, 2015, Case No. 09 -CV -4812 (RER).

      - Indergit v. Rite Aid Corp., United States District Court for the Southern District of
          New York, June 17, 2014, Case No. 08 Civ. 9361 (JPO).

      - Reich v. S. New Eng. Telecomms. Corp., United States Court of Appeals for the
          Second Circuit, July 31, 1997, Docket Nos. 95-6207 (L), 95-6239 (CON).

      -   Electronic Data:

              o   Service Registers Data for Latrilla Cassey, "QUEST011410.XLS" -
                  "QUEST011429.XLS".



                                                  1
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 17 of 26




           o   Service Registers Data for Michelle Dunn, "QUEST011501.XLS" -
               "QUEST011518.XLS".

           o   Service Registers Data for Mary Hough, "QUEST011927.XLS" -
               "QUEST012012.XLS".

           o   Service Registers Data for Lisa Hughes, "QUEST012013.XLS" -
               "QUEST012118.XLS".

           o   Service Registers Data for Sallie Laurel, "QUEST012236.XLS" -
               "QUEST012257.XLS".
           o   Service Registers Data for Melinda Miller, "QUEST012531.XLS" -
               "QUEST012596.XLS".

           o   Service Registers Data for Dana Orange -Champion, "QUEST012806.XLS" -
               "QUEST012832.XLS".

           o   Service Registers Data for Reshondra Parks, "QUEST012833.XLS" -
               "QUEST012892.XLS".
           o   Service Registers Data for Kenneth Pomerantz, "QUEST013062.XLS" -
               "QUEST013079.XLS".

           o   Service Registers Data for Marci Rasco, "QUEST013084.XLS" -
               "QUEST013169.XLS".
           o   Service Registers Data for Teri Skelton, "QUEST013464.XLS" -
               "QUEST013498.XLS".

           o   Service Registers Data for Maria Vecchio, "QUEST013796.XLS" -
               "QUEST013849.XLS".
           o   Service Registers Data for Janet Wehrli, "QUEST013964.XLS" -
               "QUEST014057.XLS".

           o   "Time Punches.xlsx".

           o   List of Plaintiffs, "1.Master List 7.24.2019 with addresses.xlsx".




                                               2
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 18 of 26




                                    Exhibit C
     Estimated Hours to Perform Service According to Defendants' Pay Schedule

                                                Estimated
                                            Hours to Perform
                              Service            Service '
                                (1)                 (2)

                         2 Day Urine               0.92
                         Auth form specl           0.13
                         B/P Recheck               0.88
                         Blood & EKG               1.76
                         Blood Draw                0.98
                         Blood NO UA               1.03
                         Blood Pressure            0.93
                         Blood w/stats             1.29
                         Cloc+OAS W/Sery           1.17
                         Consent Form              0.13
                         DBS no urine              0.87
                         Doc 16 pages              0.17
                         Document Handle           0.17
                         Drug Screen UA            1.01
                         DWR & TUG                 1.08
                         EKG                       1.50
                         Ekg Bld Stats             1.87
                         EMST Cognitive            1.33
                         Emst LTC Par Bd           2.19
                         Ernst para blood          1.92
                         Ind FingerSt              1.03
                         LEVI w/service            1.17
                         LEV2 w/service            1.17
                         LTC Para&Blood            1.49
                         MA Blood UA Mea           1.16
                         Measurment Form           0.51
                         Mob Assessment            0.83
                         Older Age supl            1.04
                         Para & Blood              1.34
                         Para & EKG                1.88
                         Para & Saliva             1.26
                         Para Bld UA E             2.22
                         Para Blood Ua             1.40
                         Para EKG BD E              1.98
                         Para Exam                  1.21
                         Para w/HOS                 1.32
                         ParaEkg UA                 1.94
                         ParaEkgBlood              2.15
                         ParBldUAGuag              1.64
                         PhysicalMeasure           0.88
                         Questionnaire             0.13
                         repeat blood dr            1.03
                         Saliva Test               0.95
                         Saliva/Stats              1.08
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 19 of 26




                                   Exhibit C
    Estimated Hours to Perform Service According to Defendants' Pay Schedule

                                                              Estimated
                                                           Hours to Perform
                                         Service                  Service 1
                                            (1)                      (2)

                                 SC Blood Stand                     1.03
                                 SC Blood Ua                        1.03
                                 Short Form                         1.05
                                 ShrtForm&Bd                        1.58
                                 Signature                          0.77
                                 Urine Only                         0.88
                                 Urine Recheck                      0.88
                                 Urine w/Stats                      1.05
                                 WCL ADL w/sere                     1.17
                                 WCL CLOX w/sery                    0.82
                                 Weight recheck                     0.88


   Notes and Sources:
   - Pay schedule for various services performed (the "Pay Schedule"),
    with reported hourly rate of $13.97, were attached as Exhibit 8 to the Deposition of Michelle Dunn.
     To calculate the estimated hours to perform each of the specified services, the fee for the specified
                             hourly rate.
                                                                                                                   Exhibit D
                                                                                   Estimates for Work Performed by Mobile Examiners in Deposition Testimony'

                                                                                              Number of Appointments'                    Pre -Appointment Time                             Post -Appointment Time                      Travel Time
  Mobile Examiner              Deposition Date Branch Office                                         Per Day                     Per Appointment          Per Day                    Per Appointment       Per Day                 Between Appointments
                                                                                                      (count)                        (minutes)           (minutes)                       (minutes)        (minutes)                      (minutes)
                                                                                                                (4)                       (5)                       (6)                       (7)                  (8)                         (9)
              (I)                      (2)                             (3)

                                March 28, 2019       Alpharetta, GA                                      1,4,4-6,5                                                30-60                90, 90-120, 12011                                      15-20
  Broady, Crystal'
                                                     Plano, TX                                       1, 1-20, 2, 10-12                  30-60                    240-300                      180                                             30-60
  Cassey, Latrilla              April 2, 2019
  Dunn, Michelle                February 23, 2019    New York, NY                                          5-6, 6                    1160, 120-180                                      1160, 120-180                                  1110-20, 30-40, 6011

  Ellis, Eulanda                                     Fort Worth, TX                                         1, 1011                       60               15-30, 30-60-120, 12011         120-240         1160, 240, 240-30011
                                April 2, 2019
  Hams, Alexis                  February 26, 2019    Towson/Lutherville, MD                               111   2,    911          1130, 60-90, 12011                                     1130, 12011                                       10, 15, 60
                                March 28, 2019       Lutherville, MD; Alpharetta, GA; VA                 1, 1-2, 4, 6                    15-60             120-180,180-240,360             015,60                180-240          116, 10-15, 20-30, 30-45, 45-50
  Hughes, Lisa
                                                                                                                                           15                       90                  15, 30, 60, 90     120-180, 150, 24011                  15
  Parks, Reshondra              February 25, 2019    Rockville, MD; Fairfax, VA                   1, 3, 4-5, 5, 6-7, 10-1511
                                                                                                                                 1130, 60, 60-120, 15011         11120, 180             20, 45-60, 60              120                    15, 20-60, 27
  Pomerantz, Kenneth            March 28, 2019       Alpharetta, GA                                   1, 1-2, 2, 3, 5-6
                                March 27, 2019                                                             1, 4-511                     30-60                                            1160-90, 18011                                       10-15
  Thomas, Savanna                                    Alpharetta, GA
  Vecchio, Maria                                     New York, NY                                      2-4, 10, 10-12                      15              20-25-30, 30-60, 12011           15-30              60, 120-180         10, 10-15, 15-30, 30, 30-45
                                February 22, 2019
                                                                                                           1, 3-4                                                                          60-120                                             15-20
  Whiteside Fantroy, Kendra     April 1, 2019        Red Oak, TX; Plano, TX
                                                     Plano, TX                                            1, 3, 5-6                   1110, 30-45                                          30-45-60        150-180,180-24011                 5-25, 45
  Wood, Brittany                April 1, 2019

Notes and Sources:
 Estimates arc taken from a Mobile Examiner's respective deposition.
 All unique estimates are recorded. Note, e.g., that "5" and "5-10" are considered unique estimates, despite overlapping.
 Time estimates refer to the total amount of time an Examiner spends on a certain type of work.
 Estimates include point estimates (e.g. "5 minutes" is coded as "5") and range estimates (e.g. "5 to 10 minutes" is coded as "5-10"; "5, 10, 15 minutes" is coded as "5-10-15"). Where an Examiner provides multiple numbers in an uninterrupted answer, they are
 assumed to represent a range unless the Examiner indicates otherwise.
 Time estimates arc separated between those that refer to a single appointment and those that refer to a day's workload. These distinctions are explicit within the deposition or inferred from the context. It is not possible to determine if the low per -day
 estimates listed refer to days when an Examiner has exactly one appointment.
  "11" notation marks where an Examiner explicitly states or affirms a minimum or maximum (e.g. "115" is to be read as "at least 5" and "511" is to be read as "at most 5").
  An estimate which an Examiner explicitly conditions with "more than" or "less than" is recorded as a point estimate if that point would be a unique addition to its corresponding list of estimates.
2 For appointment estimates, lists are adjusted to remove estimates of "0".
' For Crystal Broady, the estimate of total pre -appointment time per day is taken from the sums of low and high estimates for the two main components of pre -exam work: "Paperwork and Supplies" and "Client Contact".
                                                                                                                                                                                                                                                                     Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 20 of 26
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 21 of 26




                                                                                35 Week 2016
                                                                    -
                                                                                33 Week 2016
                                                                    -           31   Week 2016
                                                                    -
                                                                                29 Week 2016
                                                                    -
                                                                                27 Week 2016
                                                                    -
                                                                                25 Week 2016
                                                                    -
                                                                                23 Week 2016
                                                                                21   Week 2016
                                                                    19 Week 2016
                                                                    -
                                                                          Week 2016
                                                                                17
                                                                          Week 2016
                                                                                15
                                                                       13 Week 2016
                                                                    11- Week 2016
                                                                    9- Week 2016
                                                                       7 Week 2016
                                                                       5 Week 2016
                                                                       3 Week 2016
                                                                       53 Week 2015
                                                                       51 Week 2015
                                                                       49 Week 2015
                                                                        -




                                                                       47 Week 2015
                                                                       45 Week 2015
                                                                        -




                                                                       43 Week 2015
                                                                       41 Week 2015
                                                                    -
                                                                       39 Week 2015
                                                                    -
                                                                       37 Week 2015
                                                                    -
                                                                       35 Week 2015
                                                                       33 Week 2015
                                                                       31 Week 2015
                                                                       29 Week 2015
                                                                       27 Week 2015
                                                                        -




                                                                       25 Week 2015
                                                                        -




                                                                       23 Week 2015
                                                                        -




                                                                       21 Week 2015
                                                                       19 Week 2015
                                                                    -
                                                                       17 Week 2015
                                                                       15 Week 2015
                                                                       13 Week 2015
                                                                       11 Week 2015
                                                                       9 Week 2015
                                                                       7 Week 2015
                                                                            -




                                                                       5 Week 2015
                                                                       3 Week 2015
                                                                            -




                                                                       1 Week 2015
                                                                            -




                                                                       52 Week 2014
                                                                            -



                                                                     -
                                                                       50 Week 2014
                                                                       48 Week 2014
                                                                     -
                                                                       46 Week 2014
                                                                       44 Week 2014
                                                                       42 Week 2014
                                                                       40 Week 2014
                                                                       38 Week 2014
                                                                            -




                                                                       36 Week 2014
                                                                            -




                                                                       34 Week 2014
                                                                            -




        ÑÑ6f
        (

        N
             I

             O
                   I



                  00   0
                       I

                            A
                             I




                            6A
                                 N
                                 +
                                  I




                                 6A
                                      0     I



                                           00
                                           iA
                                                 I

                                                O\
                                                6A
                                                     A
                                                      1



                                                     G9
                                                          N
                                                           I




                                                               6A
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 22 of 26




                                                                   35 Week 2016
                                                                   33 Week 2016
                                                                   31 Week 2016
                                                                   29 Week   2016
                                                                   27 Week   2016
                                                                   25 Week   2016
                                                                   23 Week   2016
                                                                   21 Week 2016
                                                                   19 Week 2016
                                                                   17 Week 2016
                                                                   15 Week 2016
                                                                   13 Week 2016
                                                                   11   Week 2016
                                                                   9 Week 2016
                                                                   7 Week 2016
                                                                   5 Week 2016
                                                                   3 Week 2016
                                                                   53 Week 2015
                                                                   51   Week 2015
                                                                   49 Week 2015
                                                                   47 Week 2015
                                                                   45 Week 2015
                                                                   43 Week 2015
                                                                   41 Week 2015
                                                                   39 Week 2015
                                                                   37 Week 2015
                                                                   35 Week 2015
                                                                   33 Week 2015
                                                                   31 Week 2015
                                                                   29 Week 2015
                                                                   27 Week 2015
                                                                   25 Week 2015
                                                                   23 Week 2015
                                                                   21 Week 2015
                                                                   19 Week 2015
                                                                   17 Week 2015
                                                                   15 Week 2015
                                                              ii.i 13 Week 2015
                                                                   11Week 2015
                                                                   9Week 2015
                                                                  7 Week 2015
                                                                  5 Week 2015
                                                                  3 Week 2015
                                                                  1 Week 2015
                                                                  52 Week 2014
                                                                  50 Week 2014
                                                                  48 Week 2014
                                                                  46 Week 2014
                                                                  44 Week 2014
                                                                  42 Week 2014
                                                                  40 Week 2014
                                                                  38 Week 2014
                                                                   36 Week 2014
                                                                . 34 Week 2014
                                                               0
                          (Hours) Worked Time Estimated
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 23 of 26




                                                Figure 3
                                   Estimated Minimum Wage Damages
                                             Maria Vecchio


                               Weekly          New York     Minimum          Estimated
                               Effective       Minimum       Wage              Hours       Estimated
                                                     2
               Week                Wage'        Wage        Violation        Worked 3      Damages
                 (1)                (2)            (3)             (4)          (5)              (6)
                                                                 (3) - (2)                     (5) - (4)

           2015 Week 6         $        8.72   $     8.75    $        0.03      31         $        0.83
           2015 Week 41        $        8.70   $     8.75    $        0.05      40         $        2.22
           2016 Week 2         $        8.97   $     9.00    $        0.03      49         $        1.48


                                                   Estimated Minimum Wage Damages: $               4.53


      Notes and Sources:
      i To calculate weekly effective wages the total amount of dollars paid each
        week from Maria Vecchio's service register data are summed and divided by the estimated
        hours worked each week (This includes the amounts paid for services performed,
        and it may include other "flat" payments such as bonus or "no show" payments).
      2 See NYLL § 652.
      3
          Hours worked are estimated using Maria Vecchio's service register data reflecting the
          number of appointments and services. This includes time performing specific
          services, time spent pre -appointments and post -appointments, and time spent traveling
          between appointments. See Exhibit C and Exhibit D for detail on the inputs used to
          estimate hours worked. See Paragraph 11 of the Declaration for detail on the methodology
          used to estimate the hours.
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 24 of 26




                                     Figure 4
                           Estimated Overtime Damages
                                  Maria Vecchio

                                                       Estimated
                           Weekly        New York        Hours
                           Effective     Minimum        Worked          Estimated
                Week        Wage     1       Wage 2    Overtime 3       Damages
                 (1)           (2)            (3)         (4)                (5)
                                                                    =max [(2),(3)] *(4)*.5

            2014 Week 51   $     9.27    $      8.00       22           $          103
             2015 Week 3   $   13.25     $      8.75       16           $          105
            2015 Week 15   $     9.69    $      8.75       18           $           86
            2015 Week 16   $   12.79     $      8.75       12           $           80
            2015 Week 21   $   11.65     $      8.75       8            $           44
            2015 Week 27   $     8.89    $      8.75       12           $           54
            2015 Week 30   $     9.90    $      8.75       4            $           20
            2015 Week 32   $    11.27    $      8.75       4            $           24
            2015 Week 34   $    10.77    $      8.75       11           $           58
            2015 Week 38   $    12.69    $      8.75       5            $           29
            2015 Week 41   $     8.70    $      8.75       0            $            2
            2015 Week 42   $    17.19    $      8.75       4            $           31
            2015 Week 45   $   13.22     $      8.75       15           $           99
            2015 Week 46   $     9.13    $      8.75       9            $           40
            2015 Week 47   $   12.57     $      8.75       10           $           66
            2015 Week 49   $     9.42    $      8.75       26           $          123
            2015 Week 51   $     9.75    $      8.75       13           $           64
             2016 Week 2   $     8.97    $      9.00       9            $           42
             2016 Week 3   $    10.04    $      9.00       29           $          144
             2016 Week 4   $     9.88    $      9.00       28           $          137
             2016 Week 5   $    12.16    $      9.00       21           $          126
             2016 Week 6   $     9.46    $      9.00       25           $          116
             2016 Week 7   $    10.38    $      9.00       26           $          137
             2016 Week 8   $    10.14    $      9.00       28           $          141
            2016 Week 10   $    12.48    $      9.00       16           $           97
            2016 Week 11   $    16.04    $      9.00       15           $          119
            2016 Week 14   $    12.39    $      9.00       21           $          127
            2016 Week 15   $    12.29    $      9.00       22           $          134
            2016 Week 16   $     9.57    $      9.00       19           $           90
            2016 Week 17   $     9.72    $      9.00       18           $           86
            2016 Week 18   $    16.74    $      9.00       7            $           58
            2016 Week 20   $    10.90    $      9.00       4            $           20
            2016 Week 21   $    10.73    $      9.00        8           $           41
            2016 Week 22   $     9.50    $      9.00        6           $           26
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 25 of 26




                                              Figure 4
                                    Estimated Overtime Damages
                                           Maria Vecchio

                                                                   Estimated
                                    Weekly            New York       Hours
                                    Effective         Minimum       Worked         Estimated
                                                            2
                    Week             Wage      1       Wage        Overtime 3      Damages
                     (1)                 (2)              (3)         (4)                (5)
                                                                               =max[(2),(3)] *(4)*.5

                2016 Week 24        $      9.17       $     9.00       6                        27
                2016 Week 25        $      9.25       $     9.00       6                        26
                2016 Week 27        $      9.48       $     9.00       11                       54
                2016 Week 28        $      9.26       $     9.00       17                       77
                2016 Week 30        $      9.19       $     9.00       28                      131

                2016 Week 31        $    10.78        $     9.00       33                      177
                2016 Week 33        $    12.95        $     9.00       14                       89
                2016 Week 34        $    16.05        $     9.00       7                        53
                2016 Week 35        $    10.05        $     9.00       32                      161

                2016 Week 36        $      9.61       $     9.00       13                       63


                                                   Estimated Overtime Damages:     $      3,527


          Notes and Sources:
           To calculate weekly effective wages the total amount of dollars paid each
           week from Maria Vecchio's service register data are summed and divided by
           the estimated hours worked each week (This includes the amounts paid for
           services performed, and it may include other "flat" payments such as bonus
               or "no show" payments).
           2
               See NYLL § 652.
           3
               Overtime is defined as the hours worked over 40 hours. Hours worked are
               estimated using Maria Vecchio's service register data reflecting the number
               of appointments and services. This includes time performing specific
               services, time spent pre -appointments and post -appointments, and time
               spent traveling between appointments. See Exhibit C and Exhibit D for
               detail on the inputs used to estimate hours worked. See Paragraph 11 of the
               Declaration for detail on the methodology used to estimate the hours.
Case 1:16-cv-05165-ER-KNF Document 3182-4 Filed 02/21/20 Page 26 of 26




                                         Figure 5
                           Estimated Spread of Hours Damages 1
                                      Maria Vecchio


                                                    New York
                                         Days       Minimum       Estimated
                       Year         10+ Hours   2
                                                        Wage 3     Damages
                           (1)           (2)             (3)             (4)
                                                                      (2) * (3)

                       2014               9         $      8.00   $             72
                       2015               72        $      8.75   $            630
                       2016               88        $      9.00   $            792

                             Estimated Spread of Hours Damages: $          1,494


                 Notes and Sources:
                 I   See   12 NYCRR §§ 142-2.4, 142-2.18.
                 2 Hours worked are estimated using Maria Vecchio's
                   service register data reflecting the number of
                   appointments and services. This includes time
                   performing specific services, time spent
                   pre -appointments and post -appointments, and time
                   spent traveling between appointments. See Exhibit C
                   and Exhibit D for detail on the inputs used to estimate
                   hours worked. See Paragraph 11 of the Declaration for
                   detail on the methodology used to estimate the hours.
                 2   See   NYLL § 652.
